Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment and response filed on September 29, 2020 and the amendment and supplemental response filed on January 13, 2021 have been received.
New claims 21-29 are added.
Claims 1-29 are pending in this application, claims 18-20 are withdrawn from further consideration, and claims 1-17 and 21-29 were examined on the merits.

Answer to Arguments:
Withdrawn Rejection(s):
Applicant’s arguments filed on 9/29/2020 with respect to the rejection of claims 1-3 and 6-17 under 35 U.S.C. 102(a)(1) as being anticipated by Guilloux et al., are considered and are persuasive therefore the rejection is withdrawn.
Applicant’s arguments filed on 9/29/2020 with respect to the rejection of claims 1-3 and 6-17 under 35 U.S.C. 103 as being unpatentable over Guilloux et al. in view of Hoffman et al., as evidenced by Sun et al., are considered and are persuasive therefore the rejection is withdrawn.
Applicant’s arguments filed on 9/29/2020 with respect to the rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Guilloux et al. in view of Hoffman et al. as evidenced by Sun et al. as applied to claims 1-3 and 6-17 above, and further in view of Mondshine, are considered and are persuasive therefore the rejection is withdrawn.

Applicant's amendments (filed on 1/13/2021) to claims 3 and added new claims 23, 24 and 28-29 necessitated the new ground(s) of rejection presented in this Office action.

Objection(s):
Claim 1 is objected to because of the following:
In claim 1, line 3, after mixture insert –under suitable reaction conditions--, line 5, replace “with” with –by adding--, and line 6, replace “with” with –by adding--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The added material which is not supported by the original disclosure is as follows: 
New claim “28. The method of claim 1, wherein the step of reacting polysaccharides in a reaction mixture with hydrogen peroxide and a transition metal or an alkaline earth metal does not comprise addition of a base.”.

Because, the specification while provides support for the step of reacting polysaccharides in a reaction mixture with hydrogen peroxide and a transition metal or an alkaline earth metal at pH 5, it does not necessarily provide support for the step of reacting polysaccharides in a reaction mixture with hydrogen peroxide and a transition metal or an alkaline earth metal does not comprise addition of a base, as recited in newly added claim 28.
It should be noted that any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (Also, see MPEP 2173.05(i)).

Moreover, the specification while provides support for quenching the reaction with a base and/or cleaving glycosidic linkages in the polysaccharides with a base comprises contacting the reaction mixture with a volume of base and further neutralizing by adding an acid to the reaction medium, it does not necessarily provide support for the step of quenching the reaction with a base and/or cleaving glycosidic linkages in the polysaccharides with a base comprises contacting the reaction mixture with a single volume of base, as recited in newly added claim 29.
It should be noted that paragraphs [0078] and [0099] as stated by applicant (see Remarks page 6 1st paragraph filed on 9/29/20201) do not provide support for the limitations of newly added claims 28 and 29.

Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 23 and 24 recites the limitation "Fe (III)" and “Fe (II)”, respectively in claim 3. There is insufficient antecedent basis for this limitations in the claim. Because claim 3 no longer recites iron (or Fe), it should be noted that iron is deleted from claim 3 (see amendments to claim 3 filed on 1/13/2021).

Conclusion: 
Allowable Subject matter:
Claims 1-17, 21, 22 and 25-27 would be allowable, if claim 1 is rewritten or amended to overcome the objection, set forth in this Office action.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651